DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
	Applicants’ response of 10/27/2021 has been received and entered into the application file.  Claims 16-40 are pending, all of which have been considered on the merits.  Status of each prior rejection, along with response to arguments, is set forth below.

Claim Interpretation
	The claims are drawn to kits for generating and/or maintaining neural tissue in culture comprising two or more cell culture mediums.  
The term “kit” is given its broadest reasonable interpretation consistent with the art, which is “1a: a collection of articles” (from Merriam-Webster online dictionary, accessed 2021).  Each of the independent claims describe the “kits” as comprising first, second, (and optionally third, etc) culture mediums) in individual containers.  This makes it clear that the “kits” are collections of separate containers, each containing a distinct culture medium as described by the claims. 
The term “cell culture medium” is given its ordinary meaning in the art, which is a liquid or gel capable of providing basic nutritional components, isotonic environment, and suitable pH, for cells to grow in vitro.  Minimal nutritional requirements for a mammalian cell culture medium (which is the scope covered by the instant claims) include amino acids, monosaccharides, vitamins, inorganic ions and trace elements (See Yang et al, 2012, Pg. 3-4).  
The preamble “for generating and/or maintaining neural tissue in culture” breathes life into the claims.  At least one components of the kit (at least one culture media) must be suitable for generating and/or maintaining neural cells/neural tissue.  That is, specifically supporting the growth and survival of neural cells/tissue.  
Based on the statements made in the 10/27/2021 response (at Pgs 6-7) the use of the phrase “The kit... further comprises X” is interpreted as meaning “X” is a separate article from the articles recited in the independent claim.  Thus:
	In claim 17, the “cell culture medium comprising retinoic acid contained in a container” is understood to mean the kit of claim 16 further comprises a third cell culture medium in a third container.

	In claim 21, the “three dimensional matrix” is understood to be separate from the first or second cell culture mediums. 	
In claim 25, the three dimensional matrix and cell culture medium comprising insulin are understood to be provided separately from the first or second cell culture mediums. 
	In claim 27, the cell culture medium comprising one or more compounds selected from the group consisting of a ROCK inhibitor and insulin is understood to be provided as a fourth cell culture medium, separate from the first, second and third cell culture mediums.
	In claim 28 the cell culture medium lacking Shh, Wnt, BMP, retinoids and FGF is understood to  be provided as a fourth cell culture medium, separate from the first, second and third cell culture mediums.
	In claim 34, the neural induction medium is understood to be a fourth cell culture medium, separate from the first, second and third culture mediums.
In claim 39, the neural induction medium is understood to be a fourth cell culture medium, separate from the first, second and third culture mediums.
The term “neural induction medium” (claims 34, 39) the specification does not provide any definition of the term.  The specification gives an example of neural induction medium (Example 1, contains DMDM/F12, N2 supplement, glutamax, MEM-non-essential amino acids, heparin), but this formulation is not read into the claims.  The broadest reasonable interpretation of neural induction medium is therefore any medium that can support differentiation of some cell to a neural cell phenotype, supports maintenance of neural cell phenotype, or contains at least one component identified to be present in known neural induction media (such as any of those utilized in Example 1 of the instant application).   

Status of Prior Rejections
RE: Rejection of claim 25 under 35 USC 112(b):
	The amendment to claim 25 is effective to overcome the rejection of record.  The rejection is withdrawn.

RE: Rejection of claims 16-25, 27, 28 and 35 under 35 USC 112(a):
withdrawn. 

RE: Rejection of claims 16-39 under 35 USC 101:
	The rejection is withdrawn because the claims have been amended to require each of the kits to comprise cell culture mediums comprising the various recited elements.  Cell culture medium is understood to limit the medium to liquid or gel that provides basic nutritional components, an isotonic environment, and suitable pH, for cells to grow in vitro.  While the claimed cell culture mediums can consist of a mixture of naturally occuring products, the combination of the naturally occuring products is considered synergistic: as the combination must be capable of supporting cell survival and growth in vitro, a property that no one of the individual elements is capable of doing on its own.  (While some naturally occuring products meet the limitation of cell culture media (e.g. blood, serum, amniotic fluid), these naturally occuring “cell culture media” do not meet the limitations of the culture mediums of the current claims.)

RE: Rejection of claims 16, 17 and 19-24 under 35 USC 103(a) over Livesey et al:
	Applicants traverse on the grounds that Livesey et al does not teach all limitations of the claims as currently amended.  Specifically, Livesey et al does not teach a culture medium comprising heparin, wherein FGF is absent.
	The argument, in combination with the claim amendment is found persuasive.  The rejection is withdrawn. 

RE: Rejection of claims 26 and 28-34 under 35 USC 103(a) over Levenberg et al:
	Applicants traverse on the grounds that Levenberg et al does not teach all limitations of the claims as currently amended.  Specifically, Levenberg et al does not teach a culture medium comprising heparin, wherein FGF is absent.
	The argument, in combination with the claim amendment is found persuasive.  The rejection is withdrawn. 

RE: Rejection of claims 16-18, 20-31 and 33-39 under 35 USC 103(a) over Shimmura et al:
Applicants traverse on the grounds that Shimmura et al does not teach all limitations of the claims as currently amended.  Specifically, Shimmura et al does not teach a culture medium comprising heparin, wherein FGF is absent.
withdrawn. 
	The argument is not persuasive with regards to claims 26-31 and 33-37, as these claims do not specify that the second cell culture medium is free of FGF.  However, per the below Examiner’s amendment, independent claim 26 is amended to incorporate this distinguishing limitation.  The rejection is thus withdrawn over claims 26-31 and 33-37 as well, in light of Examiner amendment. 

RE: Provisional rejection of claims 16, 17, 19-24, 26, 27 and 29-33 on grounds of NSDP over claims of copending application 16/067797:
	Applicants have requested the rejection be held in abeyance.  
	In response, 37 CFR 1.111 requires that replies by applicant or patent owner must reply to every ground of objection and rejection in the prior Office action.  Only objections or requirements as to form not necessary to further consideration of the claims may be requested to be held in abeyance until allowable subject matter is indicated.  Non-statutory double patenting rejections may not be held in abeyance.  See MPEP 714.02. 
	However, with the current amendments to the claims, which requires the presence of heparin in at least one culture media of the kit(s), the provisional rejection is withdrawn.  The co-pending claims do not recite heparin as a component. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gurunathan Laxmikanthan on 1/12/2022.

The application has been amended as follows: 
Claim 26 (Currently Amended) A kit for generating and/or maintaining neural tissue culture, comprising:

	a second cell culture medium comprising heparin, wherein FGF is absent;
	a third cell culture medium comprising a three-dimensional matrix; and
	first, second and third containers individually containing said first, second and third cell culture medium.

Allowable Subject Matter

	Claims 16-40 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633